Title: To Thomas Jefferson from Elizabeth C. Leiper, 29 October 1804
From: Leiper, Elizabeth C.
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Philada. October 29th. 1804
               
               Will it be doom’d too presumtous, my addressing a few lines to you—not in expectation of receiving an answer to the present—but from a deep sense of gratitude for the favor already confer’d—I return you thanks then in the name of a large Family and Freinds united—lately I saw the scene of woe—the Head as it were seperated—and every bond of mutual affection—and reliance broken up and torn a sunder—but under the divine controul—your goodness has caus’d a releif—the Flock is again gather’d under a sheepfold—they feel reviv’d—a Pasture is open’d to there veiw—and hope brightens there prospects—that after so severe a Storm—they are to find a Shelter—and in what does a good man resemble his Maker—but in those Acts of benificence and Mercy—he who delighteth in doing good—and whose tender mercies—are over all his works—you will please pardon the liberty I have taken with you—and make allowance for the interest I have felt in my freinds concerns—when I tell you I am the Mother of nine Children—and although it has pleas’d a kind providence to place in such a situation—That we are independent—yet suffering Merit shall ever find in our bosoms the freindly consolations—and aid we may have it in our power to share—
               Hoping that the choice of Calender Irvine—will insure to the United States—an excellent Officer—and to your feelings—that pleasure of releiving a worthy Family—may the Star shine brighter round your head—and the day Star arise in your heart—filling you with every divine grace—and consolation—and when your days here are ended—may crowns of immortal glory await you for ever more—
               with the Highest considerations of respect. yours—
               
                  
                     Elizabeth C: Leiper
                  
               
            